Citation Nr: 1031861	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  07- 14 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected 
residuals, post operative medial meniscectomy, right knee, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for service-connected 
left knee disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from June 
1956 to October 1960.  He was born in 1938.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO).

Service connection is also in effect for degenerative joint 
disease of the left hip, for which a 10 percent rating is 
assigned.

During the course of the current appeal, several other issues 
have been raised, but none, including entitlement to service 
connection for a number of orthopedic disabilities and 
entitlement to a total rating based on individual unemployability 
(TDIU), has been perfected as part of the current appeal.


FINDINGS OF FACT

1.  The Veteran's service-connected right knee disability, 
residuals of in-service meniscectomy, is manifested by mild pain, 
minimal osteoarthritis, crepitus, and modest limitation of 
motion, not increased by repetition, with no instability. 

2.  The Veteran's left knee disability, secondary to the limp 
from his right knee, is manifested by no more than mild pain, 
minimal arthritis, crepitus, and no more than modest limitation 
of motion of no more than a few degrees, with no instability.

3.  In addition to service-connected right and leg knee 
disabilities, the Veteran has myriad non-service-connected 
problems involving his lower extremities and his mobility, 
including stroke residuals, radiating pain from his back, 
bilateral foot neuropathy from his diabetes mellitus, marked 
muscle deconditioning, possible CPPD (calcium pyrophosphade 
dehydrate crystal deposition disease), and an old gunshot wound 
to the right lateral leg.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent disabling 
for a right knee disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5003-5259 (2009).

2.  The criteria for a rating in excess of 10 percent disabling 
for a left knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic 
Codes (DCs) 5003-5260 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
attorney of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 
23,353 (April 30, 2008).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (2009).  

The RO has obtained treatment records, assisted the Veteran in 
obtaining evidence, afforded him physical examinations, and 
obtained medical opinions as to the severity of disabilities 
where required.  It appears that all obtainable evidence 
identified by the Veteran relative to his claim has been obtained 
and associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in a July 2008 letter which the RO sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  Applicable Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R. Part 4 (2009).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned of the disability picture that more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the limitation 
of activity imposed by the disabling condition, and 38 C.F.R. § 
4.2, which requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and any 
changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Evaluation of a service-connected disability involving a joint 
rated on limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown , 8 
Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures.  
It may also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability affecting 
joints are reduction of normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
swelling and pain on movement.  38 C.F.R. § 4.45.

Traumatic arthritis under Diagnostic Code (DC) 5010 is rated 
analogous to degenerative arthritis under DC 5003.  Degenerative 
arthritis, when established by X-ray findings, will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  When 
the limitation of motion of the specific joint or joints involved 
is at least a noncompensable level under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion to be combined, not added, under DC 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm or satisfactory evidence of 
painful motion. 38 C.F.R. § 4.71a, DC 5003.  For purpose of 
rating disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus on 
limitation of motion of the knee are Diagnostic Codes 5260 and 
5261.  Pursuant to VAOPGCPREC 9-98, as discussed further below, 
for a knee disability rated under DC 5257 to warrant a separate 
rating for arthritis based on X-ray findings and limitation of 
motion and/or objective findings or indicators of pain, the 
limitation of motion under DC 5260 or DC 5261 need not be 
compensable but must at least meet the criteria for a 
noncompensable percent rating.  

VA's General Counsel has held that a Veteran who has arthritis 
and instability of the knee could receive separate ratings under 
Diagnostic Codes 5003 and 5257. VAOPGCPREC 23- 97 (1997); 62 Fed. 
Reg. 63,604 (1997).  When a knee disorder is already rated under 
DC 5257, the Veteran must also have limitation of motion under DC 
5260 or DC 5261 in order to obtain a separate rating for 
arthritis.  If the Veteran does not at least meet the criteria 
for a zero-percent rating under either of those codes, there is 
no additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98 (1998); 64 Fed. Reg. 52,376 (1999), the 
General Counsel further explained that, when a Veteran has a knee 
disability evaluated under DC 5257, to warrant a separate rating 
for arthritis based on X-ray findings, the limitation of motion 
need not be compensable under DC 5260 or DC 5261; rather, such 
limited motion must at least meet the criteria for a zero-percent 
rating.  In the alternative, a compensable rating may be granted 
by virtue of 38 C.F.R. § 4.59.

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the 
General Counsel held that when considering Diagnostic Codes 5260 
and 5261 together with 38 C.F.R. § 4.71, a Veteran may receive a 
rating for limitation in flexion only, limitation of extension 
only, or separate ratings for limitations in both flexion and 
extension under DC 5260 (leg, limitation of flexion), and DC 
(leg, limitation of extension).  Where a Veteran has both 
limitation of flexion and limitation of extension of the same 
leg, the limitations must be rated separately to adequately 
compensate for functional loss associated with injury to the leg.

Normal range of motion of the knee is to zero degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II. 

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes 
that evaluate impairment resulting from service- connected knee 
disorders, including Diagnostic Code 5256 (ankylosis), DC 5257 
(other impairment, including recurrent subluxation or lateral 
instability), DC 5258 (dislocated semilunar cartilage), DC 5259 
(symptomatic removal of semilunar cartilage), DC 5260 (limitation 
of flexion), DC 5261 (limitation of extension), DC 5262 
(impairment of the tibia and fibula), and DC 5263 (genu 
recurvatum).

A 10 percent rating may be provided under DC 5259, for removal of 
semilunar cartilage, symptomatic. That represents the maximum 
available benefit under that code.  

Under Diagnostic Code 5257, which rates impairment based on 
recurrent subluxation or lateral instability of the knee, a 10 
percent rating will be assigned with evidence of slight recurrent 
subluxation or lateral instability of a knee; a 20 percent rating 
will be assigned with evidence of moderate recurrent subluxation 
or lateral instability; and a 30 percent rating will be assigned 
with evidence of severe recurrent subluxation or lateral 
instability.  See 38 C.F.R. § 4.71a, DC 5257.  Pursuant to 38 
C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under 
DC 5257 because it is not predicated on loss of range of motion.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The words "slight," "moderate," and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence for "equitable and 
just decisions."  38 C.F.R. § 4.6.

DC 5258 provides a 20 percent rating for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint, and DC 5259 provides a 10 percent rating 
for removal of semilunar cartilage that is symptomatic.

Under DC 5260, a noncompensable rating will be assigned for 
limitation of flexion of the leg to 60 degrees; a 10 percent 
rating will be assigned for limitation of flexion of the leg to 
45 degrees; a 20 percent rating will be assigned for limitation 
of flexion of the leg to 30 degrees; and a 30 percent rating will 
be assigned for limitation of flexion of the leg to 15 degrees.  

Under DC 5261, a noncompensable rating will be assigned for 
limitation of extension of the leg to 5 degrees; a 10 percent 
rating will be assigned for limitation of extension of the leg to 
10 degrees; a 20 percent rating will be assigned for limitation 
of extension of the leg to 15 degrees; a 30 percent rating will 
be assigned for limitation of extension of the leg to 20 degrees; 
a 40 percent rating will be assigned for limitation of extension 
of the leg to 30 degrees; and a 50 percent rating will be 
assigned for limitation of extension of the leg to 45 degrees. 

Diagnostic Code 5262, though designed for evaluation of 
impairment of the tibia or fibula, also includes consideration of 
impairment of the knee joint.  Malunion of the tibia and fibula 
with slight knee or ankle disability is rated 10 percent 
disabling; malunion of the tibia and fibula with moderate knee or 
ankle disability is rated 20 percent disabling; and malunion of 
the tibia and fibula with marked knee or ankle disability is 
rated 30 percent disabling.  Nonunion of the tibia and fibula 
with loose motion, requiring a brace, is rated 40 percent 
disabling. 

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

However, the VA Office of General Counsel has stated that 
compensating a claimant for separate functional impairment under 
DCs 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-
97 (July 1, 1997).  In this opinion, the VA General Counsel held 
that a Veteran who has arthritis and instability of the knee may 
be rated separately under DCs 5003 and 5257, provided that a 
separate rating is based upon additional disability.  
Subsequently, in VAOPGCPREC 9-98, the VA General Counsel further 
explained that if a Veteran has a disability rating under DC 5257 
for instability of the knee, and there is also X-ray evidence of 
arthritis, a separate rating for arthritis could also be based on 
painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 
(which finds that separate ratings under DC 5260 for limitation 
of flexion of the leg and DC 5261 for limitation of extension of 
the leg may be assigned for disability of the same joint).

With regard to the pending appellate issues, the Board has 
reviewed all of the evidence in the appellant's claims file.  
Although there is an obligation to provide adequate reasons or 
bases supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

III.  Factual Background and Analysis

Prior clinical records are in the file for comparative purposes.  
Clinical records from August 2005 confirm that he had a left 
cerebrovascular accident with right sided weakness.  

On a VA orthopedic evaluation in September 2005, a complete 
report from which is of record, the Veteran said that he had 
suffered a stroke in August 2005.  He was now retired from his 
last janitorial job.  He said that he had had an arthrotomy to 
the right knee for medial meniscectomy, with exploration and 
drainage before he got out of service which improved the 
situation.  He still had pain in the right knee.  It might flare-
up once a week if he was on his feet a lot.  He would then sit in 
the recliner and the pain remained for about 3 hours.  He said he 
used to develop fluid, which had last been drained about a year 
ago.  He did not wear a right knee brace.  X-rays showed mild to 
moderate osteopenia and mild degenerative joint disease.  He said 
that from time to time, he would limp.

On examination, there was a well-healed scar on the right knee, 
12.5 cm. linear, white and nontender.  He did not use a cane or 
other devices.  There was no scar on the left knee.  The right 
knee circumference was 38.5 cm, and 38.0 cm. on the left knee.  
Mid thigh circumferences were equal at 50 cm., and ligaments were 
stable on varus and valgus stress in both knees.  He had negative 
Drawer and Lachman's signs.   Active and passive motion of the 
right knee was 0-100 degrees, extension with painful motion in 
the last 10- degrees, without fatigue, impaired endurance or 
weakening.  Left knee motion was 0-100 degrees.  Left knee range 
of motion was 0-125 degrees with pain on the last 15 degrees of 
flexion.  On repeated measurements, the right knee stayed the 
same and the left leg has pain on the last 25 or so degrees of 
motion.  The physician diagnosed (1) right knee status post 
arthrotomy for medial meniscectomy, residuals of well healed 
scars and limited motion, degenerative joint disease; (2) left 
knee strain, mild limited motion and mild degenerative joint 
disease.  The examiner attributed the left knee problems to the 
long-standing limp from the right knee.

X-rays in September 2005 showed mild degenerative joint disease 
in the right knee and thickening of the patellar tendon 
particularly at the insertion onto the tibial tuberosity with 
mild smooth fragmentation of the tibial tuberosity.  X-ray of the 
left knee showed a nondescript density in the soft tissues of the 
medial knee with mild osteopenia and minimal degenerative joint 
disease, thickening the patellar tendon, and proliferative 
spurring of the patella suggestive of calcium pyrophosphate 
dehydrate (CPPD).

On a clinic visit in June 2006, the Veteran complained of 
increased pain in his legs.  He was having some posture issues 
due to his back and exercises were recommended for the legs which 
provided some improvement.

In December 2006, he complained of increased back pain and said 
that he had had a sharp pain in his right leg some 6 months ago, 
that he collapsed on the couch, recovered and forgot about it.  
Since then, 4-5 months before, while in a store, he said his left 
leg gave out and he fell, got up and was fine.  Since then he had 
had several episodes when the right leg gave out without warning, 
the last being 3-4 days before; the left leg also gave out and 
had some back pain associated with it,  The pain started in his 
low back and would radiate into the legs which would then give 
out.  He had experienced some weakness associated with his 
stroke, right greater than left, but this had improved.  He was 
concerned that he needed a walker for support.  The examiner 
noted that laboratory findings had been suggestive of his also 
having diabetes but the Veteran initially denied that; soon 
thereafter, this was confirmed and he was given medications.

The Veteran submitted a VA Form 21-8940, seeking a TDIU, in which 
he cited several jobs including janitorial in nature, book 
binding, etc.; he said that since he became disabled in 1998-1999 
or so, he had looked for work of a sedentary nature at the Post 
Office and for the state park service but never heard back from 
either.  He said that since he could no longer drive this 
precluded most jobs, although not being able to stand for long 
periods also impacted thereon as well.

On VA examination in April 2007, he said he had not had treatment 
for his knees since the 2005 VA examination.  He reported that he 
had retired in 1999 as a "Stanford (University) PhD computer 
scientist".  He had had some continuing balance problems since 
his stroke.  He said his legs would give out and asked for a 
walker.  On knee examination, the scar on the right knee was well 
healed and without abnormalities or symptoms.  There was no fluid 
wave or focal tenderness although he had mild infrapatellar 
bogginess and crepitus.  He had stable ligaments and no patellar 
laxity.  Right knee flexion was 10+ -90 degrees, extension -10 
degrees.  He had generalized muscular deconditioning.  On 
repetition of movements of his right knee, he became unsteady.  
The examiner concluded that he had no additional degrees of 
functional impairment due to repetitive use, or use due to pain 
or limited endurance, weakness, fatigability, or incoordination.  
It was felt that some jobs would be hard, but that he could do 
sedentary jobs if allowed to be self-paced.

When seen in December 2007 for physical therapy, he was having 
difficulties with his equilibrium and balance, could not 
coordinate his feet and could not drive due to the numbness.  He 
had fallen many times, including in the shower.  It was noted 
that the increased numbness was due to his diabetes.  His back 
problems had also increased with radiation down the legs.  He 
could only walk short distances without a cane.  The examiner 
identified impaired proprioception at the ankles; intermittent 
shooting pains in the left foot; and constant numbness in both 
feet due to diabetes mellitus.  A shower chair was ordered for 
his use in the bath.  He wanted a motorized scooter.  

When seen in June 2008, he was said to be fitted for a wheelchair 
and an electric rising recliner chair.

A special examination was undertaken in August 2008, the complete 
report form which is of record.  He was observed to be physically 
feeble but slowly arose from his chair and was able to perform 
reciprocal gait although with shakiness and short strides, 
essentially shuffling on both feet without definite limp 
detected.  He expressed considerable displeasure at VA in 
general, and particularly for not accepting that all his 
disabilities were of service origin and rendered him unable to 
work.

On examination, there was no obvious varus or valgus deformity of 
either knee.  He had marked muscle deconditioning in both legs.  
In getting of the examination table, he exhibited knee stiffness 
and both knees had prominent patellar outlines and prominence of 
the tibial spines.  There was no focal tenderness or fluid wave.  
He had bilateral crepitus without increased pain.  Right knee 
flexion was +10 -90 degrees extension of -10 degrees; left knee 
was +10 - 100 degrees, extension
- 10 degrees.  Ligaments were stable.  He showed some generalized 
quadriceps weakness.  The old nonservice-connected gunshot wound 
to the right lateral leg was noted.  Sensory findings were quite 
variable.  He developed some increased pain on knee movement 
repetitions.  The examiner felt that there was no assignment of 
additional degrees of functional impairment warranted for the 
functional impairments of the knee based on repetitive use, pain, 
limited endurance, etc. 
X-rays showed minimal osteoarthritis of both knees.  The 
following month, a neurological assessment determined that a 
motorized wheelchair was not required.

In assessing the Veteran's current residuals of service-connected 
bilateral knee disabilities, it is noted that he did indeed have 
a meniscectomy in service on the right, which healed with 
asymptomatic scarring.  He has current signs of minimal 
osteoarthritis in the right knee and some pain without 
significant functional impairment.  As for his left knee, the 
problems from which are attributed to a limp caused by his right 
knee, his disability is less than the right, with minimal 
arthritis, crepitus, and no more than a few degrees of functional 
impairment at worst.  Regardless of whatever diagnostic code may 
be used, a rating in excess of 10 percent for each knee is 
nowhere approximated under any circumstances, and a reasonable 
doubt is not raised in that regard. 

The Board would also note that, unfortunately, the Veteran 
exhibits a myriad of non-service-connected problems which have 
negative impact on his knees, e.g., stroke residuals, radiating 
pain from his back, bilateral foot neuropathy from his diabetes 
mellitus, marked muscle deconditioning, possible CPPD, and an old 
gunshot wound to the right lateral leg.  None of these is to be 
considered in rating the knee disabilities of service origin.  
And, while there are undoubtedly sincere elements to his 
vocalizations against VA and his ratings in particular, it must 
be noted that the medical evidence in the case is quite 
unequivocal, and while he indeed has problems involving mobility, 
etc., as noted elsewhere in this decision on several occasions, 
these are primarily not due to his service-connected right and 
left knee disabilities.

Finally, while the Veteran is not now working and may be 
precluded from any but sedentary work, it is not shown that his 
service-connected knee problems are significantly responsible 
either for any hospitalization or his lack of work.  The ratings 
now assigned generously reflect the manifest findings of the 
service-connected disabilities, and his symptoms are well and 
adequately addressed with schedular considerations without 
resorting to extraschedular provisions.  The Court of Appeals for 
Veterans Claims has held that, "if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Thus, the evidence does not indicate that 
application of the regular schedular standards is rendered 
impracticable, and referral for consideration of an 
extraschedular evaluation , under 38 C.F.R. § 3.321(b)(1), is not 
warranted.  See Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an increased evaluation for service-connected 
residuals, post operative medial meniscectomy, right knee, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased evaluation for service-connected left 
knee disorder with instability, currently evaluated as 10 percent 
disabling, is denied.



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


